Electronically Filed
                                                          Supreme Court
                                                          SCPW-12-0000923
                                                          30-NOV-2012
                                                          12:04 PM




                           SCPW-12-0000923

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       BARBARA ELLEN SHERRILL,
                              Petitioner,

                                 vs.

                THE HONORABLE DERRICK H.M. CHAN,
      Judge of the First Circuit Court, State of Hawai#i,
                           Respondent.


                          ORIGINAL PROCEEDING
               (CAAP-12-0000676; PROBATE NO. 10-1-0254)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
     Circuit Judge Nacino, in place of Acoba, J., recused)

           Upon consideration of petitioner Barbara Ellen

Sherrill’s petition for a writ of mandamus, which was filed on

October 29, 2012, the documents attached thereto and submitted in

support thereof, and the record, it appears that petitioner has

failed to demonstrate that she has a clear and indisputable right

to the relief she seeks and a lack of alternative means to obtain

such relief.    Petitioner, therefore, is not entitled to mandamus

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action.   Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedure).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

           DATED:     Honolulu, Hawai#i, November 30, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Edwin C. Nacino